Exhibit 10.25

Severance Arrangement with David P. Sommers

NetScout Systems, Inc. (the “Company”) has a severance arrangement with David P.
Sommers, the Senior Vice President, General Operations and Chief Financial
Officer of the Company. Pursuant to this arrangement, if Mr. Sommers is
terminated by the Company for any reason other than Due Cause or if Mr. Sommers
terminates his employment with the Company for Good Reason, Mr. Sommers will
receive severance equal to twelve (12) months of his base salary at the time of
such termination. If Mr. Sommers’ employment is terminated for Due Cause or if
he elects to terminate his employment with the Company for any reason other than
a Good Reason, he will not be entitled to any severance payment.

The Company will pay any required severance payment over six equal monthly
payments commencing six (6) months after such termination of employment. It is
the intent of the Company and Mr. Sommers that any payments to be made under
this arrangement be made without any adverse tax consequences under Section 409A
of the Internal Revenue Code of 1986, as amended, and any rules or regulations
promulgated thereunder, and the Company and Mr. Sommers will interpret and, to
the minimum extent necessary, amend this arrangement accordingly.

“Due Cause” means any of the following: (i) criminal conviction for willful
fraud, embezzlement or theft against the Company or any of its affiliates;
(ii) Mr. Sommers is convicted of, or pleads guilty or no contest to, a felony;
(iii) willful, material nonperformance by Mr. Sommers (other than by reason of
illness) of his material duties and failure to remedy such nonperformance within
30 days following written notice from the Board of Directors identifying the
nonperformance and the actions required to cure it; or (iv) Mr. Sommers commits
an act of gross negligence, engages in willful, material misconduct or otherwise
acts with willful disregard for the Company’s best interests, and he fails to
remedy such conduct within 30 days following written notice from the Board of
Directors identifying the gross negligence, willful misconduct or willful
disregard and the actions required to cure it (if such conduct can be cured).

“Good Reason” means any of the following: (i) a material adverse change in his
title, position and responsibilities; or (ii) a material reduction in
Mr. Sommers’ base salary or benefits, unless a similar reduction is applicable
to other executive officers of the Company.